Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s election without traverse of Group I, is acknowledged and has been entered.  Applicant has elected the species of antibody comprising SEQ ID NO:1 and 5, which comprise the CDR sequences of SEQ ID Nos:2-4 and 6-8. 

	Claims 1-2, 8, 16-23, 27, 29-30, 32-33, 35-36, 39 and 41-42 are pending.  Claims 17-21, 27, 30, 36, 39 and 41-42 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claims 1-2, 8, 16, 22-23, 29, 32-33 and 35 are under consideration.


Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 1-2, 8, 16, 22-23, 29, 32-33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Therefore the claims fail to delineate the metes and bounds of the subject matter that Applicant regards as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter. 



	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2, 8, 16, 22-23, 29, 32-33 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).

The teachings of the specification and the claimed invention:
The nature and scope of the claimed invention at issue is a genus of antibodies that bind to CLEC14A that comprise one or more CDR sequences selected from SED ID Nos:2-4 and/or 6-8, antibodies that comprise 1-4 amino acids substitutions, additions and/or deletions, and antibodies that compete with such antibodies that bind substantially the same epitope.  Such antibodies are thus defined by a partial 
The instant specification discloses generating antibodies that bind to CLEC14A by immunizing mice with CLEC14A antigens and obtaining hybridoma clones CRT-2 and CRT-3 that bind to CLEC14A antigens (see pages 136-139).  The antibody from clone CRT-3 comprises 6 CDRs with the sequences given by SEQ ID NOs:2-4 and 6-8 (see page 139).  
The instant specification has not disclosed any modifications of these CDR sequences which produce an antibody that retains binding to CLEC14A antigens or the structural features or amino acid sequences of a representative genus of antibodies comprising with modifications that retain the ability to bind to CLEC14A antigens or antibodies that bind substantially the same epitope as such antibodies.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33; entire document, specifically note Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Through analysis of different methods for humanizing antibodies, Almagro et al. shows that all of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody (entire document, specifically note “Section 4”). 
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adapts different confirmations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-3334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the HV-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFVs are isolated from the library to bind to TNFα (entire document, specifically note Table on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guided phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular HV-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guided phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries in, specifically page 834, see “Humanisation of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanisation of the heavy chain”).  Following several rounds of screening, one high binding human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence and with each other demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Further, structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guided phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skill artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skill artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the 
Claim Analysis
The instant claims are directed to a genus of antibodies that bind to CLEC14A that comprise one or more CDR sequences selected from SED ID Nos:2-4 and/or 6-8, antibodies that comprise 1-4 amino acids substitutions, additions and/or deletions, and antibodies that compete with such antibodies that bind substantially the same epitope.  
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different modifications of CDR sequences greatly alter antigen binding.  The instant specification discloses antibodies with 6 CDRs that bind CLEC14A.
However, the claims encompass antibodies without a defined structure of a CLEC14A antibody, or only require a partial structure of the CRT-3 CLEC14A antibody. The claims encompass antibodies with only one CDR from the CRT-3 antibody and with multiple mutations in this CDR and/or other CDRs as well as antibodies that compete with such antibodies for substantially the same epitope.  As a skilled artisan cannot predict the effect of CDR modifications on antigen binding and cannot know which CLEC14A antibodies would compete for binding, the instant disclosure would not permit a skilled artisan to envision the genus of antibodies as claimed.
As discussed above, specific antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictability of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with the disclosed sequences that can bind to CLEC14A as claimed.  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed subgenus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
Absent some indication of what structures might fall within the claims, the claims are so broad as to encompass any antibody comprising the one claimed CDR that includes multiple insertions, deletions and/or substitutions that would have the ability to bind to CLEC14A.  It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) 
Then with particular reference to antibodies that compete for binding with claimed antibodies, the disclosed CRT-3 antibody is not representative of the other claimed antibodies. This is because when antibodies are raised to an antigen each monoclonal antibody raised comes from one unique cell with unique CDRs which are responsible for antibody binding, such that the structure of CDRs for one antibody cannot be considered representative of other antibodies with different CDRs that bind the same antigen or even substantially the same epitope.  Notably, the epitope structure that one antibody binds on an antigen, do not inform the skilled artisan as to what other antibodies would bind the same or substantially the same structure.  Furthermore, in the sequence search of the CDR sequences of SEQ ID Nos: 2-3 and 6-8, 100% identical sequences were identified in antibodies that bind other antigens (see SCORE search of these sequences).  Therefore, it is apparent that single CDR sequence structure or partial CDR structure does not correlate with the function of binding CLEC14A.
This position is supported by a recent Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies.  On February 22, 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  In this case, it is submitted that the rejection is supported by this recent guidance as the claims are drawn to or encompass antibodies that bind CLEC14A and further recite other functions such as epitope binding. This does not describe any structure of the antibodies that must have such functions.   
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genera.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
It is suggested that the rejection could be obviated by amending the claims to be drawn to an antibody that binds CLEC14A comprising a heavy chain variable chain region comprising CDR sequences of SEQ ID Nos:2-4 and a light chain variable region of comprising CDR sequences SEQ ID Nos:6-8.  


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless -

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


	Claims 1-2, 8, 16, 22-23, 29, 32-33 and 35 are rejected under 35 U.S.C. 102(b) as being anticipated by Bicknell et al  (WO 2011/027132 A1) as evidenced by the definition of “polyclonal antibody” attached as Exhibit A and Lippincott-Schwartz (Current Protocols in Cell Biology, 16.0.1-16.0.2, 2002).
	Notably, the instant claims encompass antibodies that bind to CLEC14A that compete with a claimed antibody that can have significant variation in the CDR sequences as well an antibody comprising the 6 CDRs of the disclosed CRT-3 antibody.
With respect to the claims, Bicknell et al disclose antibodies that bind to CLEC14A, including polyclonal, monoclonal, humanized antibodies as well as a monoclonal antibody designated CRT-3 (see pages 10-11 and 55-56).
In this case, as evidenced by the attached Exhibit A, polyclonal antibodies bind to multiple epitope sites on an antigen of interest.  Accordingly, while Bicknell et al did not test their antibodies for binding to substantially the same epitope as antibodies encompassed by the claims, since polyclonal antibodies comprise a heterogeneous population of antibodies that bind the multiple immunogenic epitopes of an antigen, the polyclonal antibodies of Bicknell et al necessarily compete with the claimed antibody and bind the same epitope and have the functions of antibodies encompassed by the claims by binding the same epitope as antibodies encompassed by the claims.  Notably, Bicknell et al teach making polyclonal antibodies to the antigen which comprises the epitope bound by antibodies encompassed by the claims, so this epitope is one of the multiple epitopes on the antigen that would generate specific antibodies that would necessarily be present in the polyclonal antibodies of Bicknell et al.
Furthermore, as evidenced by Lippincott-Schwartz polyclonal antibodies are a collection of monoclonal antibodies (see 16.0.1), so the antibodies of Bicknell et al also include monoclonal antibodies that compete with antibodies encompassed by the claims and have the functions of antibodies encompassed by the claims by binding substantially the same epitope as antibodies encompassed by the claims.  
In this case, the Office does not have the facilities for examining and comparing Applicant's products with the products of the prior art in order to establish that the products of the prior art possesses See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  Notably, the Office cannot compare the binding of the antibodies disclosed in Bicknell to the claimed antibodies and cannot determine the CDR and other sequences of the disclosed CRT-3 antibody.  With respect to the CRT-3 antibody, as this antibody has the same designation as an antibody encompassed by the claims and binds to CLEC14A, it appears to comprise the sequences of the instantly disclosed CRT-3 antibody which is encompassed by the claims, absent a showing otherwise.
With further respect to the claims, Bicknell et al teach said antibodies conjugated to cytotoxic (therapeutic) agents (see page 32). Bicknell et al teach said antibodies in compositions with pharmaceutically acceptable carriers and with a further anticancer agent such as an alkylating agent or cytotoxic moiety such as a radiosensitizer (see pages 29-32 and 47).
Therefore, the products of Bicknell are deemed to anticipate the claimed products absent a showing otherwise.   

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is 571-272-9935.  The examiner can normally be reached Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu, can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
January 14, 2022